Citation Nr: 0943597	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 
1976.  

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to military service.

2.  The medical evidence of record does not show that any 
currently diagnosed residual of a hysterectomy is the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a hysterectomy have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, letters dated in May 2003 and December 2003 
satisfied the duty to notify provisions.  An additional 
letter was also provided to the Veteran in May 2004, after 
which the claims were readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records, service 
personnel records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

Hearing Loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

A March 1974 service enlistment audiological examination was 
conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
5
LEFT
5
0
0
/
0

The Veteran's service treatment records show that she 
specifically denied experiencing hearing loss on 3 separate 
occasions in June 1974 and July 1974.

In a February 1976 service separation report of medical 
history, the Veteran reported that she did not know if she 
had or had ever had hearing loss.  An audiological 
examination was conducted as part of the service separation 
medical examination and pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
/
35
LEFT
30
20
10
/
30

After separation from military service, in an October 1994 VA 
general medical examination report, the Veteran complained of 
ringing in her ears and deafness.  On physical examination, 
the Veteran "[a]lleges deafness."  The diagnosis was 
Meniere's disease by history.

A December 1994 private audiological report charted the 
Veteran's pure tone thresholds, in decibels, but did not 
provide a numerical interpretation of the chart.  The 
impression was hearing within normal limits with good word 
recognition in both ears and slight Eustachian tube 
dysfunction in both ears.

In a November 1996 private medical report, the Veteran 
complained of tinnitus but denied hearing loss.  The Veteran 
reported noise exposure in the form of motorcycles and music.  
A private audiological report dated the same day charted the 
Veteran's pure tone thresholds, in decibels, but did not 
provide a numerical interpretation of the chart.  The 
impression was that the Veteran's ears were normal, 
bilaterally.

In a July 2001 VA general medical examination report, the 
Veteran reported that she had noticed decreased auditory 
acuity.

An April 2003 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
60
70
LEFT
70
65
50
60
55

The average pure tone thresholds for these frequencies are 62 
decibels in the right ear and 60 decibels in the left ear.  
Speech discrimination testing was 48 percent in the right ear 
and of 52 percent in the left ear.  It was not shown that the 
speech discrimination testing was accomplished using the 
Maryland CNC Test.  The medical evidence of record shows that 
bilateral hearing loss has been consistently shown for VA 
purposes since April 2003.  38 C.F.R. § 3.385.  The Veteran 
reported a history of military noise exposure from gunfire 
and civilian noise exposure from riding motorcycles and 
driving semi-trucks.

An April 2007 VA audiological examination report stated that 
the Veteran's claims file had been reviewed.  The Veteran 
complained of hearing loss.  She reported military noise 
exposure from vehicle engines, gunfire, and a grenade 
simulator.  She 


reported civilian noise exposure from working as a motorcycle 
mechanic and a truck driver.  After audiological examination, 
the Veteran stated that

[r]eview of the medical records shows 
that a significant threshold shift 
occurred, bilaterally, over the course of 
military service.  However, hearing was 
normal, bilaterally, on audiological 
testing completed in 1994 and 1996.  
Therefore, it is not likely that the 
[V]eteran's current hearing loss in both 
ears is due to military noise 
exposure. . . .

Exposure to either impulse sounds or 
continuous exposure can cause a temporary 
threshold shift.  This disappears in 16 
to 48 hours after exposure to loud 
noise. . . . Since the damage is done 
when exposed to noise, a normal audiogram 
subsequent to the noise exposure would 
verify that the hearing had recovered 
without permanent loss.

The examiner further stated that the opinion was based on the 
examiner's "[c]linical experience and expertise as a 
licensed audiologist."

The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to military service.  While the Veteran's service 
treatment records show a shift in her auditory thresholds, 
the Veteran's thresholds still did not meet VA requirements 
for a hearing loss disability on separation from military 
service.  While the Veteran has a current diagnosis of 
bilateral hearing loss that meets the criteria for a hearing 
loss disability for VA purposes, there is no medical evidence 
of record that the requirements were met prior to April 2003, 
approximately 27 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In addition, there is no medical evidence of record which 
relates the Veteran's currently diagnosed bilateral hearing 
loss to military service.  The only medical evidence of 
record that comments on the etiology of the Veteran's 
currently diagnosed bilateral hearing loss is the April 2007 
VA audiological examination report.  That report stated that 
the Veteran's currently diagnosed bilateral hearing loss was 
not related to military service, as the Veteran had normal 
hearing on audiological testing in 1994 and 1996.

The Veteran's statements alone are not sufficient to prove 
that her currently diagnosed bilateral hearing loss is 
related to military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As she is 
not a physician, the Veteran is not competent to make a 
determination that her currently diagnosed bilateral hearing 
loss is related to military service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record which relates the Veteran's currently diagnosed 
bilateral hearing loss to military service.  As such, service 
connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which relates the Veteran's currently 
diagnosed bilateral hearing loss to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

1151

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted for multiple 
disorders she claims are residuals of a hysterectomy, under 
the provisions of 38 U.S.C.A. § 1151, due to the failure of 
VA medical personnel to provide proper treatment.  
Specifically, the Veteran claims that a VA surgical operation 
in February 2002 was performed negligently and resulted in 
residuals, including numbness of the abdomen and upper legs, 
bladder problems, and bowel problems.

The medical evidence of record shows extensive complaints and 
diagnoses of gynecological disorders prior to February 2002.  
As a result of these medical disorders, the Veteran was 
scheduled for an abdominal hysterectomy with bilateral 
salpingectomy on February 7, 2002.  Prior to the procedure, a 
surgical consent form, dated on February 5, 2002 and signed 
by the Veteran, listed the proposed procedure and stated that 
the procedure had been explained to the Veteran, including

1.  The nature and extent of the 
procedure to be performed and risks 
involved including those which, even 
though unlikely to occur, involve serious 
consequences. . . .

6.  I understand that no assurance can be 
given that the procedure will be 
successful and no guarantee or warranty 
of success or cure has been given to me.

The February 7, 2002 surgical report noted no abnormalities 
except a "small laceration to the serosal surface of the 
bowel [which] was oversewn with some 3-0 silk."  The medical 
evidence of record shows that after the surgical operation, 
the Veteran developed abscesses in the abdomen and pelvis as 
a direct result of the hysterectomy.  A second operation was 
conducted on an emergency basis on February 15, 2002 to 
remove the abscesses.  Prior to this operation, a consent 
form similar to that signed on February 5, 2002 listed the 
proposed procedure as possible diagnostic laparoscopy and 
possible exploratory laparotomy to look inside the abdomen 
and drain the pus from a pelvic abscess.  The consent form 
was not signed by the Veteran, and the signing physician 
wrote that the Veteran's "mentation is variable and although 
she verbally consents it is unclear if she fully comprehends.  
Given the severe nature of [her] condition we need to 
proceed."  The wound from the second operation was left open 
to drain until February 22, 2002, when it was closed and the 
Veteran was discharged from the VA medical center.

An April 2007 VA gynecological and intestines examination 
report indicated that the examiner had reviewed the Veteran's 
claims file.  After a complete physical examination, the 
examiner provided a lengthy and detailed discussion of the 
Veteran's history, particularly with regard to the events 
surrounding the February 2002 hospitalization and surgical 
operations.  The examiner concluded this discussion by 
stating that

an opinion has been requested regarding 
whether there are, in fact, additional 
disabilities as a result of her 
hysterectomy and subsequent surgery.  I 
find that it is at least as likely as not 
that the irritable bowel symptoms may be 
related to her previous extensive 
abdominal surgeries because these are 
quite common complications. . . . I 
cannot find any other long-term 
complications other than the sensation 
changes she mentions about the scar on 
the left side.  Neurodiagnostic testing 
may help delineate the above issues.  I 
cannot find any additional 
disability . . . caused by the 
[V]eteran's failure to follow properly 
given medial instructions.  In addition, 
I did review all documentation, and there 
appears to be no carelessness, 
negligence, lack of proper skill, error 
in judgment, or other similar instance of 
fault on the part of the VA in furnishing 
medical or surgical treatment to this 
[V]eteran.  In fact, I find that her 
treatment was quite exemplary (2002) in 
trying to manage a serious abdominal 
infection in which the [V]eteran had 
decreased sensorium, and urgent medical 
care had to be provided for her.  I did 
not find that this facility failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  The surgeon who performed her 
procedures had to involve family members 
concerning the complication after the 
first operation, because her sensorium 
and mentation were decreased, likely due 
to complications, and she was not able to 
make decisions, and urgent interventional 
treatment was needed.

An April 2007 VA neurological and spine examination report 
indicated that the examiner had reviewed the Veteran's claims 
file.  After an extensive physical examination, the examiner 
stated that "neurodiagnostic testing may help prove the 
cause of the sensation changes she mentions of the left lower 
extremity."  A subsequent May 2007 VA electromyography 
examination stated that on examination, abnormalities were 
noted in the left peroneal and sural nerves.  The 
interpretation stated that the "electrophysiological study 
of the lower extremities are consistent with a left peroneal 
mononeuropathy which can be related also to a L5 
radiculopathy.  Please correlate with the lumbar imaging 
studies.  These findings do not relate directly to her 
hysterectomy."  A May 2007 addendum to the April 2007 VA 
neurological and spine examination report stated that "[t]he 
cause of her symptoms is coming from her back."

An April 2007 VA stomach, duodenum, and peritoneal adhesions 
report indicated that the examiner had reviewed the Veteran's 
claims file.  After a physical examination, the diagnosis was 
gastroesophageal reflux disease (GERD).  The examiner stated 
that

the [V]eteran reports having numerous 
complications from a hysterectomy many 
years ago.  She does have long-standing 
reflux disease, but according to the 
current medical literature, there is no 
specific relationship between previous 
lower abdominal operations and the onset 
of reflux disease, as the reflux is 
usually an upper gastrointestinal issue 
related to the esophageal sphincter.  
Therefore, it is unlikely that any reflux 
issues are related to her previous 
operative procedure and complications 
from 2002.

The medical evidence of record does not show that any 
residual of a hysterectomy is the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.  While the 
Veteran claims that she currently experiences multiple 
residuals of the February 2002 surgical operation, the 
medical evidence of record shows that only a surgical scar 
and a bladder and bowel disorder have been related to that 
operation.  While the Veteran claims that her abdominal and 
upper leg numbness is a residual of the hysterectomy, the 
medical evidence of record shows that this disorder is caused 
by a nonservice-connected back disorder.  Similarly, the 
April 2007 VA stomach, duodenum, and peritoneal adhesions 
examination found that the Veteran's GERD was not related to 
the hysterectomy operation.

Furthermore, the medical evidence does not show that any 
residuals of the hysterectomy operation which currently exist 
were the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
medical personnel.  The only medical evidence of record which 
discusses whether the Veteran's medical treatment was 
deficient in any manner is the April 2007 VA gynecological 
and intestines examiner.  This examiner not only stated that 
VA was not negligent, but actively described the Veteran's 
treatment as "quite exemplary."  This examiner also stated 
that the Veteran's bowel and bladder residuals were "quite 
common" complications from abdominal surgery.  As such, 
these residuals cannot be considered to be the result of an 
event which was not reasonably foreseeable.

The Veteran's statements alone are not sufficient to prove 
that she experiences additional disability related to a 
hysterectomy as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA medical personnel or that it was due to an event not 
reasonably foreseeable in furnishing the Veteran's medical 
treatment.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  As such, the medical evidence of record does not 
show that the Veteran experiences additional disability 
related to a hysterectomy as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that it 
was due to an event not reasonably foreseeable in furnishing 
the Veteran's medical treatment.  Accordingly, compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a hysterectomy are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran experiences additional 
disability related to a hysterectomy as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that it was due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment, 
the doctrine is not for application.  Gilbert, 1 Vet. App. 
49.


ORDER

Service connection for bilateral hearing loss is denied.

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
hysterectomy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


